EMPLOYMENT AGREEMENT

The Employment Agreement (the ‘‘Agreement’’) is made as of the 13th day of
November 2006 (the ‘‘Effective Date’’), by and between HandHeld Entertainment,
Inc., a Delaware corporation (the ‘‘Company’’) and John Kowal (‘‘Employee’’), an
individual residing in Washington State.

WHEREAS, the Company has acquired the Business of Dorks, LLC, which business was
previously managed by Employee; and

WHEREAS, ‘‘Business’’ shall have the meaning set forth in the Membership
Purchase Agreement executed by, among others, the Company and Employee on even
date herewith (the ‘‘Membership Purchase Agreement’’); and

WHEREAS, the Company needs an experienced employee to run the Business; and

WHEREAS, the Company wishes to engage Employee to serve as the manager of its
subsidiary, Dorks, LLC;

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the parties hereby agree as follows:

1.    DUTIES AND POSITION.    During the term of the Agreement, Employee agrees
to be employed by and to serve the Company as the manager of Dorks, LLC with the
title ‘‘King Dork,’’ or such other comparable position as the Board may, from
time-to-time designate. The Company agrees to employ and retain Employee in such
capacity and Employee accepts and agrees to such employment, subject to the
general supervision, advice and direction of the Company’s Chief Executive
Officer. Employee shall perform such duties as are customarily performed by an
employee in a similar position, including the management of the Business and the
identification and facilitation of the acquisitions of businesses similar to the
Business. Employee shall devote a minimum of thirty five (35) hours per week as
the manager of Dorks, LLC. As part of Employee’s employment with the Company,
Employee shall, without limitation, assist the Company with identifying and
closing acquisitions of other websites, work with the Company’s web development
team to optimize the Company’s existing website (as well as any additional
websites that the Company may acquire in the future), and assist the Company
with determining and implementing a strategy for the syndication of all of the
other websites and content that that the Company may acquire in the future.

2.    TERMS OF EMPLOYMENT.

2.1.    Term of Employment.    The Agreement shall be effective as of the date
first set forth above and shall continue until June 30, 2009, unless sooner
terminated pursuant to the provisions set forth herein (the ‘‘Term’’).

2.2.    Place of Performance.    Employee shall be based at the principal office
of Dorks, LLC which currently is 4714-54th Avenue South, Seattle, Washington
98118. Under no circumstances shall Employee be assigned to duties and
responsibilities that would require Employee to move his principal place of
residence to a location more than twenty-five miles from the center of Seattle,
Washington.

3.    SALARY, BENEFITS AND BONUS COMPENSATION.

3.1.    Salary.    As payment for the services to be rendered by Employee as
provided in Section 1 and subject to the terms and conditions of Section 4, the
Company agrees to pay to Employee a salary equal to $20,000.00 per year, payable
in twenty-four equal installments on the 15th and the last day of each month (as
may be adjusted from time-to-time, the ‘‘Base Salary’’). Employee’s salary shall
be reviewed by the Company’s Board of Directors in accordance with Company
policies, and Employee shall be eligible for increases in salary and benefits as
determined by the Company’s Board of Directors in its sole discretion. In no
event shall Employee’s salary be reduced below the Base Salary except with
Employee’s consent which may be withheld in Employee’s sole discretion.

1


--------------------------------------------------------------------------------


3.2.    Bonuses.    Employee shall be eligible for bonuses in the form of stock
as set forth on the attached Schedule A. The Company and Employee understand and
agree that the principal goal of Employee's services shall be to expand the
business of Dorks, LLC via acquisitions of similar businesses, and that both the
Company and Employee agree that the compensation of Employee is therefore
primarily based upon how successful he will be in fulfilling that goal.

3.3.    Employee Benefits.    Employee shall be eligible to participate in all
benefit plans generally available to Employees of the Company including health,
dental, life insurance, stock and bonus compensation programs.

4.    TERMINATION.

4.1.    Definitions.    For purposes of the Agreement, the following terms shall
have the following meanings:

(a)    ‘‘Termination For Cause’’ shall mean termination by the Company of
Employee’s employment by the Company for reasons of Employee’s conviction of, or
plea of ‘‘guilty’’ or ‘‘no contest’’ to, a felony involving moral turpitude,
persistent dishonesty or fraud, persistent willful breaches of the material
terms of the Agreement, or habitual neglect of the duties which he is required
to perform hereunder.

(b)    ‘‘Termination Other Than For Cause’’ shall mean termination by the
Company of Employee’s employment by the Company other than a Termination For
Cause.

(c)    ‘‘Voluntary Termination’’ shall mean termination of Employee’s employment
with the Company by action of Employee (other than termination by reason of
Employee’s disability or death as described in Sections 4.4 and 4.5).

4.2.    Termination For Cause.

(a)    Termination For Cause may be effected by the Company at any time during
the Term and shall be effected by notice to Employee.

(b)    Upon Termination For Cause, Employee immediately shall be paid any
accrued salary, any bonus compensation to the extent earned, any vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any benefits under any plan of
the Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, any accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder, all to
the date of termination, but Employee shall not be paid any other compensation
or reimbursement of any kind, including without limitation, severance
compensation.

4.3.    Termination by Reason of Disability.

(a)    If, during the Term, Employee is determined by an examining physician to
have failed to perform his duties under the Agreement on account of illness or
physical or mental incapacity, and such illness or incapacity continues for a
consecutive period of more than four (4) months, or an aggregate of more than
six (6) months in a twelve (12) month period, the Company shall have the right
to terminate Employee’s employment hereunder by notice to Employee.

(b)    Upon a termination by reason of disability, the Company shall pay to the
Employee any accrued salary, any bonus compensation to the extent earned, any
vested deferred compensation (other than pension plan or profit sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Company in which Employee is a participant to
the full extent of Employee’s rights under such plans, any accrued vacation pay
and any appropriate business expenses incurred by Employee in connection with
his duties hereunder, all to the date of termination, but no other compensation
or reimbursement of any kind.

2


--------------------------------------------------------------------------------


4.4.    Death.

(a)    In the event of Employee’s death during the Term, Employee’s employment
shall be deemed to terminate as of the last day of the month during which his
death occurs.

(b)    Upon termination by death, the Company shall pay to Employee’s estate any
accrued salary, any bonus compensation to the extent earned, any vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), any accrued vacation pay and
any appropriate business expenses incurred by Employee in connection with his
duties hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind.

4.5.    Voluntary Termination.    Employee may effect a Voluntary Termination of
his employment at any time upon written notice to the Company. The Company
request the courtesy of a thirty (30) day notice. In the event of a Voluntary
Termination, the Company immediately shall pay any accrued salary, any bonus
compensation to the extent earned, any vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Employee is a participant to the full extent of Employee’s rights under such
plans, any accrued vacation pay and any appropriate business expenses incurred
by Employee in connection with their duties hereunder, all to the date of
termination, but no other compensation or reimbursement of any kind.

5.    SEVERANCE COMPENSATION.    Upon a Termination Other Than for Cause,
Employee shall receive a severance fee equal to twelve (12) months at his
then-current Base Salary but not to exceed the number of months remaining in the
Term if such period is shorter. Such fee shall be payable in equal monthly
increments over a period of twelve (12) months.

6.    PAID TIME OFF.    Employee shall be eligible to accrue vacation and sick
leave according to the Company’s vacation and sick leave policies in effect from
time-to-time applicable to employees, generally. Employee is ineligible to
accrue vacation and sick leave benefits while Employee is absent without pay
including, but not limited to, unpaid leaves of absence. The purpose of vacation
leave is, among other things, to provide time for recreation and relaxation. The
Company encourages all of its employees to take accrued vacation leave each
year. Accordingly, the maximum vacation and sick leave Employee will be
permitted to accrue is based on time of service and once the maximum amount has
been reached, no additional vacation or sick leave, respectively, will accrue
until Employee has reduced the balance of unused leave to less than the maximum.

7.    HOLIDAYS.    Employee shall be entitled to holidays with pay during each
calendar year consistent with the holiday schedule applicable to management
employees of the Company, generally.

8.    COMPLIANCE WITH EMPLOYER’S RULES.

8.1    General.    The employment relationship between the parties shall be
governed by the general employment policies, procedures and rules of the
Company, including (but not limited to) those relating to the protection of
confidential information and assignment of inventions; provided, however, that
when the terms of the Agreement differ from or are in conflict with the
Company’s general employment policies or procedures, the Agreement shall
control. Employee agrees to abide by all of the Company’s policies, procedures
and rules in effect from time-to-time.

8.2    Employee's Separate Business.    The Company understands and agrees that
Employee shall continue to own and operate one or more separate businesses
and/or related websites (as applicable), as listed on Schedule B to this
Agreement (‘‘Separate Businesses’’) and shall continue to own all inventions,
creations, revenues, profits, or other benefits generated by the Separate
Businesses. In addition, and notwithstanding anything to the contrary in this
Agreement, or as would otherwise be provided by applicable State of Federal law,
the Company waives any right to claim any incidence of franchise, sharing or
other right to revenues, profits, or other benefits, whether created or
generated by Employee individually, or by any Separate Business. Moreover, the
Company waives any right to claim any incidence of ownership to any Intellectual
Property created or generated by Employee individually, or by any Separate
Business, except such as is directly related to the Intellectual Property

3


--------------------------------------------------------------------------------


acquired by the Company pursuant to the Membership Purchase Agreement (e.g.,
Intellectual Property of the Business, including the trademark ‘‘Dorks.com’’,
the domain name dorks.com, and any Intellectual Property residing on the server
which the Employee shall transfer to Company pursuant to the Membership Purchase
Agreement, etc.) Lastly, the Company waives any right to claim any license
rights, except such as are directly related to the Intellectual Property
licensed by the Company pursuant to the Technology License Agreement by and
between Zeus Productions, LLC and the Company, dated as of November 13, 2006.

8.3    Competition with Company.    The Company hereby acknowledges and agrees
that the Separate Businesses, as they currently exist, do not compete with the
Business. Employee shall be able to keep and commercially exploit the Separate
Businesses as they currently exist; provided, however, that Employee shall not
modify any existing Separate Business or develop any new businesses or website
such that such modified Separate Business or new business or website(s) (as
applicable) compete with the Business in the user-generated, PG-13-like rated
space dedicated to slapstick humor. For avoidance of doubt, Employee agrees (1)
not to modify the existing market direction of the existing Separate Businesses
such that such Separate Businesses compete with the Company in the
user-generated, PG-13-like rated space dedicated to slapstick humor, and (2) not
to create any new business or website(s) that compete with the Company in the
user-generated, PG-13-like rated space dedicated to slapstick humor.

9.    RETURN OF PROPERTY.    Upon termination of Employee’s employment, Employee
shall deliver all property (including keys, records, notes, lists, data,
memoranda, models, and equipment) that is in the Employee’s possession or under
the Employee’s control which is the Company’s property or related to the
Company’s business.

10.    INDEMNIFICATION OF EMPLOYEE.    The Company shall indemnify Employee
against any direct losses incurred by Employee in the course of his duties to
the fullest extent permissible under applicable law.

11.    MISCELLANEOUS.

11.1.    Notice.    Every notice or other communication required or contemplated
by this Agreement by either party shall be in writing and shall be delivered to
the other party at the address set forth on the signature page below by: (i)
personal delivery; (ii) postage prepaid, return receipt requested, registered or
certified mail; (iii) internationally recognized express courier, such as
Federal Express, UPS or DHL; or (iv) facsimile or email with a confirmation copy
sent simultaneously by postal mail. Either party may change its or his address
for notice from time-to-time by providing written notice in the manner set forth
above.

11.2.    Attorney Fees.    In the event that any action, suit or other
proceeding at law or in equity is brought to enforce the provisions of the
Agreement, or to obtain money damages for the breach thereof, and such action
results in the award of a judgment for money damages or in the granting of any
injunction in favor of the Company, then all reasonable expenses, including, but
not limited to, reasonable attorneys’ fees and disbursements (including those
incurred on appeal) of the Company in such action, suit or other proceeding
shall (on demand of the Company) forthwith be paid by Employee. If such action
results in a judgment in favor of Employee, then all reasonable expenses,
including but not limited to, reasonable attorney’s fees and disbursements
(including those incurred on appeal) of Employee in such action, suit or other
proceeding shall (on demand of Employee) forthwith be paid by the Company.

11.3.    Entire Agreement.    The Agreement, including the policies and
procedure referred to in Section 8 above and the attached Schedule A, supersedes
all prior agreements, and the terms set forth herein represent the entire
understanding and agreement between the Company and Employee regarding
compensation, employment, status and position. It is further understood that the
Company’s policies, procedures and rules may be amended or changed at any time
by the Company.

11.4.    Amendment.    The Agreement may be modified or amended only if the
amendment is made in writing and is signed by both parties. The Agreement cannot
be altered in any way by any oral statement(s) made by Employee or the Company.

4


--------------------------------------------------------------------------------


11.5.    Severability.    If any provision(s) of the Agreement shall be held to
be invalid or unenforceable for any reason, the remaining provisions shall
continue to be valid and enforceable. If a court finds that any provision(s) of
the Agreement is invalid or unenforceable, but that by limiting such provision
it would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

11.6.    Waiver Of Contractual Right.    The failure of either party to enforce
any provision of the Agreement shall not be construed as a waiver or limitation
of that party’s right subsequently to enforce and compel strict compliance with
every provision of the Agreement.

11.7.    Applicable Law.    The Agreement shall be governed by the laws of the
State of Washington.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] HANDHELD ENTERTAINMENT, INC.
    
By:    /s/ Jeff Oscodar                    
           Jeff Oscodar, President
    
           539 Bryant Street, Suite 403
           San Francisco, CA 94107
           (415) 495-6470 [spacer.gif] [spacer.gif] JOHN KOWAL
    
By:    /s/ John Kowal                    
           John Kowal
    
           4714-54th Avenue South
           Seattle, Washington 98118
           Address
    
           Fax: [spacer.gif]

6


--------------------------------------------------------------------------------


Schedule A

Description of Bonus Milestones and Amounts

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] A [spacer.gif] [spacer.gif] B [spacer.gif] [spacer.gif] C
[spacer.gif] [spacer.gif] D [spacer.gif] [spacer.gif] E [Actual] [spacer.gif]
[spacer.gif] [Actual] [spacer.gif] [spacer.gif] ALL ILLUSTRATIONS ONLY
[spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] # of monthly hits
by Uniques(1) [spacer.gif] [spacer.gif] $ per
Unique(2) [spacer.gif] [spacer.gif] Transaction
value(3) [spacer.gif] [spacer.gif] Transaction
Bonus
Value(4) [spacer.gif] [spacer.gif] Bonus Shares
to be Issued(5) 3.0% [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
500,000-999,999
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 2.00
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 1,000,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 30,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15,000
[spacer.gif]
4.0% [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1,000,000-1,499,999
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 2.00
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 2,000,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 80,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 40,000
[spacer.gif]
5.0% [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1,500,000-1,999,999
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 2.00
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 3,000,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 150,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 75,000
[spacer.gif]
5.0% [spacer.gif] [spacer.gif] 2,000,000+ [spacer.gif] [spacer.gif] [spacer.gif]
$ 2.00
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 4,000,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] $ 200,000
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 100,000
[spacer.gif]
[spacer.gif]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] (1) A ‘Unique’ is a visit to the website by an
individual per twenty-four (24)-hour period, as opposed to a hit generated
automatically by another computer. For avoidance of doubt, the parties to this
Agreement intend to define the term ‘‘Unique’’ consistently with the current
industry standard and common usage.

[spacer.gif] [spacer.gif] (2) $ per Unique will be the $ value paid by the
Company in the specific Transaction.

[spacer.gif] [spacer.gif] (3) Transaction value will be the aggregate value of
the specific Transaction.

[spacer.gif] [spacer.gif] (4) This is the Column A percent applied to the actual
Transaction Value of the specific Transaction.

[spacer.gif] [spacer.gif] (5) The Dollar value of the bonus shall be paid in
newly issued restricted shares of HHE common stock (‘‘Bonus Shares’’). The price
per Bonus Share shall be the average of the closing trading price of such stock
for the five days most closely preceding the date of the Transaction upon which
the common stock traded. The number of shares shown in the column is based upon
a supposed $2 per share average trading price, and is for illustration purposes
only. The actual number of Bonus Shares to be issued will be based upon the
average trading prices at the time of the Transaction(s).

7


--------------------------------------------------------------------------------


Schedule B

Separate Businesses

www.freewebcards.com

www.funnypic.net

www.skatetv.com

www.aaapostcards.com

www.web-greeting-cards.com

www.yourgreetingcard.com

www.myzips.com

www.aaascreensavers.com

www.yourgreetingcard.com

8


--------------------------------------------------------------------------------
